Citation Nr: 0305463	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed  as schizotypal personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who had active military service 
from October 1981 to August 1984.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

1.  Schizotypal personality disorder was diagnosed in 
service.

2.  An acquired psychiatric disorder was not diagnosed in 
service; and there is no competent evidence that the veteran 
now has a psychiatric disability.  


CONCLUSION OF LAW

Service connection for a psychiatric disability claimed as 
schizotypal personality disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.9 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The RO did not refer to the explicit provisions of the VCAA 
when, in March 2002, it initially adjudicated this claim.  
However, the Board finds that there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  The claim has been reviewed on its 
merits, and well-groundedness is not an issue.  In the March 
2002 decision and in a June 2002 statement of the case, the 
veteran was given notice of the evidence necessary to 
substantiate his claim, and of what was of record.  In a 
letter from the RO dated in September 1991, he was notified 
what evidence he needed to submit in order to substantiate 
his claim of service connection, and what evidence VA would 
obtain.  Although the letter did not specifically cite the 
VCAA and implementing regulations, it clearly explained that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board determines that the veteran, in essence, 
has received all notice VA is mandated to provide, and that 
further delay merely to notify him of the citations to the 
VCAA and implementing regulations would serve no useful 
purpose.

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers.  There is no indication that there is any relevant 
evidence outstanding.  Likewise, there is nothing in the 
record suggesting that an examination is indicated.  
Development is complete to the extent possible; and VA's 
duties, including those mandated by the VCAA, are met.  

Background

Essentially, the veteran contends that service connection for 
schizotypal personality disorder is warranted inasmuch as 
such disorder was diagnosed in service.  He reports that he 
has a hard time sleeping at night, and is constantly "on 
guard or alert to my family [and] strangers like they are the 
enemy."  He states that he still engages in combat training, 
and he has problems "taking order[s] from civil[i]ans if 
they are not a ranking officer."

Service medical records do not include a report of medical 
examination on induction.  A September 1982 summary of 
hospitalization reveals that the veteran was hospitalized for 
approximately one week that month after military police found 
him unresponsive, and disoriented to time and place.  
Apparently, he fought with someone the night before he was 
hospitalized.  When found, he was confused and oriented only 
to himself, and he denied being in the Army.  He reported to 
a treating physician that he was a "heavy drinker," but was 
not "into drugs."  The report later indicates that the 
veteran stated he smoked marijuana approximately once weekly.  
Although there was no overt indication of drug abuse, the 
treating physician noted that drug abuse could not be ruled 
out, and that the veteran appeared to be "on drugs" at the 
time of admission.  The veteran lived with his grandmother 
prior to service.  She had recently died, and he remembered 
her as the only good relationship in his life.  

On admission, the veteran's chief complaint was "talking to 
his grandmother."   The examiner had a question whether that 
behavior was on an idiosyncratic or a psychotic basis.  The 
veteran remained confused after admission, and was given one 
dose of Haldol for severe agitation.  He related that his 
grandmother was the only on that he had ever been close to, 
and that although he knew she was deceased, he liked to 
"talk with her."  Evaluation revealed no indication of 
psychosis, and the veteran's "contacts" with his 
grandmother appeared to be on an idiosyncratic, personal, and 
schizotypal basis.  The veteran reported a long history of 
episodic alcohol abuse (which he denied or minimized earlier 
during the hospitalization).  He stated that he "may want 
out of the army."  The examiner interpreted that comment as 
a possible component in the veteran's presentation.  The 
examiner indicated that there was no evidence of psychosis at 
the time the veteran was discharged from the hospital.  He 
was cleared for return to duty and discharged without any 
medications.  He was to be followed in the alcohol and drug 
abuse prevention and control program on his base.  The 
diagnosis on discharge was schizotypal personality disorder, 
with passive, somewhat paranoid and other mixed features; 
chronic and severe, and manifested by magical thinking, 
recurrent illusions regarding his grandmother, occasional 
digressive speech, social isolation, paranoid ideation, and 
passivity, with other mixed features.  The schizotypal 
personality disorder was found to have preexisted the 
veteran's service.  The diagnosis included episodic history 
of alcohol abuse.  

The remainder of the service medical records are negative for 
a psychiatric disorder.  In a May 1984 report of medical 
history on the veteran's separation from service, he reported 
that he had trouble sleeping, and suffered from depression, 
nervousness, and excessive worry.  The corresponding report 
of medical examination is negative for any psychological 
disorder; psychiatric clinical evaluation was normal.  A more 
detailed mental status evaluation in May 1984 was essentially 
normal.  

Postservice medical evidence is limited to medical records 
generated while the veteran was incarcerated in Texas.  The 
records, dated from July 1995 to June 2000, indicate that he 
was seen and treated for numerous medical problems by medical 
professionals associated with the Texas Department of 
Criminal Justice.  A July 1995 report of mental status 
screening performed at the veteran's intake is essentially 
normal, and the remainder of the medical records are negative 
for complaint, treatment, or diagnosis of any psychiatric 
disability.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Service medical records reflect a single diagnosis of 
schizotypal personality disorder during the veteran's active 
duty.  However, service connection may not be granted for a 
personality disorder as such, as a personality disorder is 
not a disease or injury within the meaning of the law 
governing the award of compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9.  

As is noted above, to establish service connection for a 
claimed disability, as a threshold requirement there must be 
evidence that such disability exists.  The medical evidence 
received from the Texas Department of Criminal Justice (the 
only postservice treatment source the veteran has adequately 
identified gives no indication the veteran has, or had, a 
psychiatric disability.  In fact, the veteran does not allege 
that a psychiatric disability has been treated or diagnosed 
postservice.  In sum, the record in this case is devoid of 
any competent (medical) evidence demonstrating that the 
veteran currently carries a diagnosis of a psychiatric 
disorder.  Without a current diagnosis of a psychiatric 
disorder for which service connection may be granted, service 
connection for such disability is not warranted.  

The veteran's claim to the effect that he has a psychiatric 
disorder which is related to service, cannot by itself 
establish that this is so.  He is a layperson and, as such, 
is not competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply in 
this case as the preponderance of the evidence is against his 
claim.


ORDER

Service connection for a psychiatric disorder claimed as 
schizotypal personality disorder is denied.




	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

